Citation Nr: 0628233	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  02-17 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral clawfoot 
condition, and if so whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1969 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The RO determined that new and material 
evidence had not been received to reopen a claim for service 
connection for a bilateral clawfoot condition.

In June 2006, the veteran testified before the undersigned 
Chief Veterans Law Judge at a travel board hearing.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.

In correspondence dated June 2006, the veteran informed VA 
that he lost contact with his representative, Sheila Miller.  
In addition, he informed VA of an upcoming appointment with 
his podiatrist on August 29, 2006, at which time he expects 
to obtain a medical opinion that relates his bilateral 
crawfoot condition to service.

As discussed below, the issue of entitlement to service 
connection for a bilateral crawfoot condition is reopened; 
however further development is needed.  The issue of 
entitlement to service connection for a bilateral clawfoot 
condition is addressed in the remand portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not appeal a September 1970 rating 
decision that denied service connection for a bilateral 
clawfoot condition.

2.  Evidence added to the record since the September 1970 
rating decision raises a reasonable possibility of 
substantiating the underlying claim of basic service 
connection for a bilateral crawfoot condition.
CONCLUSIONS OF LAW

1.  The September 1970 rating decision that denied service 
connection for a bilateral clawfoot condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a), 
3.160(d), 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for a bilateral clawfoot 
condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2002, April 2004, 
April 2005, March 2006, and April 2006; a rating decision in 
July 2002; a statement of the case in October 2002; and a 
supplemental statement of the case in November 2002.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the June 2005 supplemental statement of the 
case.

The Board is also aware of the recent decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) 
regarding notice requirements for claims to reopen final 
decisions.  However, the issue of whether new and material 
evidence has been submitted to reopen the claim is being 
resolved in favor of the claimant.  Therefore, the Board 
finds that the requirements outlined in Kent for a claim of 
new and material evidence are no longer available in this 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence to date and has notified the appellant of 
any evidence that could not be obtained.  The Board finds 
that VA is not obligate to provide an examination in this 
case at the present time, because the evidence does not 
establish that the veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

In a decision dated September 1970, the RO denied the 
veteran's claim for service connection for a bilateral 
clawfoot condition.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  Thus, 
the September 1970 decision became final because the 
appellant did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in December 2001.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of service medical records.  The RO found 
that the veteran's pre-existing bilateral clawfoot condition 
was not aggravated in service.

Since then, the veteran has submitted both private and VA 
medical treatment records pertaining to his bilateral 
clawfoot condition, but has not submitted a nexus opinion in 
support of his claim.  At the June 2006 travel board hearing, 
the veteran testified that he had an appointment with his 
podiatrist scheduled for July 26, 2006 at which time he would 
obtain a nexus opinion from the physician that relates his 
bilateral clawfoot condition to service.  In June 2006 
correspondence to the VA, the veteran explained that the July 
26, 2006 appointment was rescheduled to August 29, 2006.  The 
Board finds that the nexus opinion raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2005).  Accordingly, the claim is reopened with 
the submission of the veteran's testimony which serves as new 
and material evidence, and VA must review the claim in light 
of all the evidence, new and old.

ORDER

New and material evidence to reopen a claim for service 
connection for a bilateral clawfoot condition has been 
received; to that extent only, the appeal is granted.


REMAND

As noted in the above decision, the Board has determined that 
new and material evidence has been presented to reopen the 
veteran's claim for service connection for a bilateral 
crawfoot condition.  The veteran claims that his pre-existing 
bilateral crawfoot condition was aggravated in service.  
Further development is necessary to decide the claim on the 
merits.

As previously discussed, in June 2006 correspondence to VA, 
the veteran stated that he lost contact with his 
representative, Sheila Mitchell.  The veteran should be 
supplied with the representative's address and phone number.

In the same correspondence to VA, the veteran stated that he 
had an upcoming appointment with his podiatrist Dr. Chapman 
on August 29, 2006.  After the veteran attends the 
appointment, any additional medical treatment records and 
medical opinion should be secured and associated with the 
claims file. 38 C.F.R. § 3.159(c)(4).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following action:

1.  Provide the veteran with the address 
and phone number for his representative 
Sheila Mitchell.

2.  After the veteran attends the next 
scheduled appointment with Dr. Chapman and 
after obtaining any necessary 
authorization, request medical treatment 
records from Dr. Chapman.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should re-
adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


